NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 20a0567n.06

                                          Case No. 19-6187

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Oct 06, 2020
UNITED STATES OF AMERICA,                             )                   DEBORAH S. HUNT, Clerk
                                                      )
          Plaintiff-Appellee,                         )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE WESTERN DISTRICT OF
STEPHEN PATTERSON, JR.,                               )      KENTUCKY
                                                      )
          Defendant-Appellant.                        )
                                                      )


          BEFORE: ROGERS, SUTTON, and STRANCH, Circuit Judges.

          SUTTON, Circuit Judge. After assaulting his girlfriend, Stephen Patterson was arrested,

and the police found a loaded gun on him, prompting a felony possession charge. Patterson

represented himself at trial, and a jury found him guilty, leading to a ten-year sentence. On appeal,

he claims that he was incompetent to stand trial and to represent himself. The district court

disagreed, relying on a forensic psychologist’s report and its own observations of Patterson. We

affirm.

          In February 2017, Nicole Nichols returned home to see her boyfriend, Patterson, sitting on

the floor and acting “strangely,” “like an animal.” R. 123 at 104, 131–32. He went from acting

strangely to becoming violent. After first striking objects in the house, he hit Nichols. Then it got
Case No. 19-6187, United States v. Patterson


worse. He grabbed her by the neck, held a gun to her head, and told her that she “should die” and

“didn’t deserve to live.” Id. at 132. Nichols escaped and called 911.

       Patterson surrendered to the police. They searched him and discovered a loaded pistol in

his pocket. Patterson admitted that the pistol was his and acknowledged that he had been “smoking

a lot of spice”—synthetic marijuana. Id. at 88. At the station, Patterson became violent and had

to be subdued by a police dog. In response, Patterson bit the dog “because th[e] dog bit me and

that was the only way to defend myself.” R. 120 at 8.

       Indicted for being a felon in possession of a firearm, Patterson gave some odd statements

at his initial appearance. Asked whether his name was Stephen Patterson, he replied: “That name

belongs to the United States of America.” R. 126 at 6. After probing by the court, he said, “I was

a representative of or agent of Mr. Patterson, which I wish no longer to be a representative of.” Id.

at 6–7. Patterson’s attorney moved for an evaluation of whether he was competent to stand trial.

       Dr. Allison Schenk, a psychologist with the Federal Bureau of Prisons, examined him.

Based on five clinical interviews and several meetings, the observations of other prison staff, and

camera footage of Patterson’s arrest, Dr. Schenk concluded that Patterson was “competent to

proceed with his legal case” and did “not have a severe mental disease or defect that would have

an adverse impact on his ability to reason.” Id. at 12. She found that Patterson’s answers at the

first hearing reflected an effort not to cooperate. As for Patterson’s behavior during the arrest, Dr.

Schenk concluded it was most likely “volitional . . . [or] related to concurrent substance abuse,”

pointing out that it would be “highly unusual” for “an individual to have a psychotic break at the

specific moment of a criminal offense having never had any psychotic episodes before and not

having any thereafter.” R. 57 at 16, 20. The court agreed. Even though “Patterson holds unusual




                                                  2
Case No. 19-6187, United States v. Patterson


beliefs, and has engaged in unusual behavior,” it found, “he is fully capable of rationally

understanding the proceedings against him . . . [and] assisting in his defense.” R. 32 at 6.

       Patterson chose to represent himself. At trial, Patterson claimed the gun was planted on

him by Nichols or the officers. The jury found him guilty, and he was sentenced to ten years.

       Competence to stand trial.      A criminal defendant may not be put on trial if he is

incompetent. Drope v. Missouri, 420 U.S. 162, 171, 180–81 (1975). Eligibility for the defense

requires the individual to show he has a mental illness that renders him “unable to understand the

nature and consequences of the proceedings against him or to assist properly in his defense.”

18 U.S.C. § 4241(d). “Requiring that a criminal defendant be competent has a modest aim:

It seeks to ensure that he has the capacity to understand the proceedings and to assist counsel.”

Godinez v. Moran, 509 U.S. 389, 402 (1993). A defendant is not necessarily incompetent even if

he “suffer[s] from [a] severe mental illness.” Indiana v. Edwards, 554 U.S. 164, 178 (2008). All

in all, incompetence is a “high” bar, heightened by clear-error review on appeal. United States v.

Dubrule, 822 F.3d 866, 876 (6th Cir. 2016).

       No error occurred, let alone a clear one. Drawing on her expertise and interviews with

Patterson, Dr. Schenk found him competent and “not experiencing any symptoms of a mental

illness.” R. 25 at 12. Patterson, she found, understood the nature and consequences of the

proceedings against him. During interviews, he identified the charged crime, the potential ten-

year sentence, the role of the various players in the process (defense counsel, prosecutor, judge,

witnesses, and jury), and the consequences of pleading (or not pleading) guilty. As for Patterson’s

ability to assist in his defense, he expressed willingness to work with his court-appointed attorney

and “described appropriate strategies for resolving any disagreements” they might have. Id. at 12.

He also communicated effectively with Dr. Schenk, providing coherent answers to her questions,



                                                 3
Case No. 19-6187, United States v. Patterson


using normal speech patterns, and retaining and applying information. Patterson assessed a series

of hypothetical criminal fact patterns and ultimately applied them to his own case, “identify[ing]

pieces of evidence and witnesses . . . [and] evaluat[ing] the relative strength or weakness of that

evidence,” providing “logical, well-reasoned, and rational” answers. Id. at 11. Dr. Schenk’s

opinion amply supports the competency finding. See United States v. Heard, 762 F.3d 538, 541–

42 (6th Cir. 2014). Patterson to this day has not identified an expert who has a contradictory view

of his competence to stand trial.

       The district court’s on-the-scene observations confirmed Dr. Schenk’s assessment. The

court asked Patterson a series of questions about his background, the crime, the proceedings, even

his reading interests. Through it all, Patterson’s answers were “calm, thought out, and articulate.”

R. 32 at 6. Patterson correctly identified the crime he was charged with: “I know [the government

is] saying I had some ammunition and a handgun.” R. 57 at 49. He understood the attorney-client

privilege and refused to waive it.      Patterson gave no indication he could not or had not

communicated effectively with his attorney, and his effective communication at the hearing

strongly suggested just the opposite.

       Nothing that happened after the competency hearing gave the trial court “reasonable cause”

to call that conclusion into question. 18 U.S.C. § 4241(a); Drope, 420 U.S. at 181. Patterson

provided a coherent reason for removing his court-appointed attorney: tactical disagreements. He

evaluated the plea deal and reviewed the evidence. He participated in a bench conference about

jury selection and removed several potential jurors with peremptory strikes. At trial, he had a clear

and consistent defense, which he frequently articulated and pressed during cross-examination.

Through it all, Patterson followed the rules about as well as can be expected of a layperson, all

while interacting courteously with the court, prosecutor, jury, and witnesses. Patterson, in short,



                                                 4
Case No. 19-6187, United States v. Patterson


“knew what was going on” and was not incompetent. United States v. Coleman, 871 F.3d 470,

477 (6th Cir. 2017); United States v. Tucci-Jarraf, 939 F.3d 790, 796 (6th Cir. 2019).

       Patterson tries to counter this conclusion by highlighting his “antisocial personality

disorder” based on his “long-standing pattern of violating the rights of others or the laws and norms

of society,” and his tendencies towards aggression and deceit. R. 57 at 9. But in making that

diagnosis, Dr. Schenk noted that antisocial personality disorder generally does not affect a

defendant’s “competency-related abilities,” and Patterson’s disorder was no exception. R. 57 at

11. Regrettably, “antisocials fill the nation’s prisons.” Heard, 762 F.3d at 542.

       Patterson adds that his former attorney believed he was incompetent. Even though courts

may consider an attorney’s opinion as “one factor,” United States v. Tucker, 204 F. App’x 518,

520 (6th Cir. 2006), that factor is outweighed in this instance by the opinions of an expert

psychologist and a neutral judge. Note too that Patterson’s attorney could not “find[] a doctor that

agree[d] with [her].” R. 107 at 2.

       Patterson says “[t]he record is filled with examples” of his “bizarre demeanor and irrational

behavior.” Appellant Br. 22. Doubtless true. But the examples do not by themselves establish

incompetence. Take Patterson’s actions the night of his arrest, whether acting like an animal or

the newsworthy act of biting a dog. Dr. Schenk laid this behavior at the feet of the drugs he

consumed. It’s hard for Patterson to quarrel with this explanation today, as it’s the one he gave

that night—that he had smoked “[t]oo much” spice. R. 123 at 125. Drug-induced eccentricities

generally do not make someone incompetent to stand trial after the drugs wear off. Consider

Dubrule. The defendant was arrested for driving while intoxicated on prescription drugs, and

made “bizarre statements,” including that he was a “world-famous physician,” the government




                                                 5
Case No. 19-6187, United States v. Patterson


was “trying to kill him,” and the government caused hurricane Katrina. 822 F.3d at 871. We

affirmed that competency finding. Ours is the easier case.

       Patterson adds to the mix some statements he made after the arrest that seemed

disconnected with reality. During an interview and at the competency hearing, Patterson was

reluctant to use his name, instead calling himself a “vice generate . . . [an] overseer, leader, [or]

king” sent by God to “oversee the earth.” R. 25 at 6. Patterson also claimed to “hear voices” with

suggestions for self-improvement: “Sometimes it might tell me to be silent, you know. Sometimes

it might tell me to better yourself, you know, work on your growth as, you know, a natural being.”

R. 57 at 43–44. These statements don’t do the trick either. As Dr. Schenk explained, true

delusional beliefs are “well defined” and “pervasive,” and Patterson’s were not. R. 57 at 54. For

instance:   Patterson used the “vice generate” label once during the interviews, otherwise

“consistently respond[ing] to and identif[ying]” himself as Stephen Patterson, something “a

genuine[ly] delu[ded]” person could not do. R. 25 at 10. Plus, Patterson’s “unorthodox belief[s]”

did not rise to the level of genuine delusions, and Patterson denied hearing voices during four of

his five interviews with Dr. Schenk. R. 57 at 54.

       No less importantly, “idiosyncratic actions and unconventional beliefs” by themselves do

not establish incompetence. Tucci-Jarraf, 939 F.3d at 796. They do little to answer the question

at hand, whether the defendant understands the proceedings against him and has the wherewithal

to support a defense. See id.; Heard, 762 F.3d at 542. Even assuming Patterson had delusions and

heard voices, Dr. Schenk explained, he did not describe anything that would have “impacted his

competency-related abilities.” R. 57 at 56. Patterson understood the proceedings against him and

could support his defense. See Coleman, 871 F.3d at 475–76.




                                                 6
Case No. 19-6187, United States v. Patterson


       Patterson insists he had trouble helping the defense, claiming not to remember much of the

incident, giving verbose answers to his lawyer’s questions, disagreeing with her strategic

decisions, and being skeptical whether she worked for him rather than the government. None of

this establishes incompetence. Memory loss does not rise to the level of mental illness, and

Patterson never claims it does. As for Patterson’s difficulties with his lawyer, he is asking the

wrong question. The question is whether the defendant “is capable of working collaboratively

with his attorney,” not whether he chose to do so. Heard, 762 F.3d at 542; Coleman, 871 F.3d at

478. Patterson was more than capable of effective communication, as Dr. Schenk explained and

as Patterson himself showed through his communications with the court and opposing counsel.

“[A] defendant is not rendered incompetent to stand trial merely because he cannot get along with

his counsel or disapproves of his attorney’s performance.” United States v. Miller, 531 F.3d 340,

349 (6th Cir. 2008). Nor is he incompetent because he believed players in the criminal justice

system were conspiring against him. See Heard, 762 F.3d at 542.

       Competence to self-represent. Patterson separately claims that, even if he was competent

to stand trial, the district court should not have let him represent himself. A court may permit an

individual to represent himself if (1) he knowingly and voluntarily waives his right to counsel, and

(2) he has the “mental competence to quarterback his own defense.” Tucci-Jarraf, 939 F.3d at

794. Patterson challenges only the second element.

       As to the second element, however, the Court has indicated that a defendant competent to

stand trial is necessarily competent to represent himself. Godinez, 509 U.S. at 399. Cases in our

circuit, and others too, have suggested the same. See, e.g., United States v. Gooch, 850 F.3d 285,

289 (6th Cir. 2017); Tucci-Jarraf, 939 F.3d at 796; United States v. Bernard, 708 F.3d 583, 590 &

n.11 (4th Cir. 2013) (collecting cases).



                                                 7
Case No. 19-6187, United States v. Patterson


        Patterson says that Edwards establishes that, in view of the difficulties of conducting a trial

defense, a court must meet a higher standard of competence to permit self-representation. 554

U.S. at 164. We have our doubts: Edwards granted permission to impose counsel on defendants

competent enough to stand trial but not competent enough to represent themselves. Id. at 174. It

did not require counsel in those circumstances. “Although trial judges may from time to time

impose counsel on mentally-compromised defendants just competent enough to stand trial . . . they

aren’t required to paternalize defendants in this way.” Tucci-Jarraf, 939 F.3d at 796.

        At any rate, Patterson satisfies the higher Edwards standard.          To recap:     Patterson

effectively pursued pre-trial discovery, removed potential jurors with peremptory strikes,

participated in bench conferences, had a consistent defense that he pressed through cross-

examination, and through it all followed the rules about as well as can be expected of a layperson.

All of that, plus Dr. Schenk’s report and the district court’s record-supported observations, confirm

that Patterson was fully “competent to conduct trial proceedings” under Edwards. 554 U.S. at 178.

        Patterson adds that Westbrook v. Arizona requires district courts to conduct a separate

hearing to determine a defendant’s competence to represent himself. 384 U.S. 150 (1966) (per

curiam). But in Westbrook the problem was not competence; it was that the trial court never

“inquir[ed]” into whether the defendant had made a knowing and intelligent waiver. Id. at 150.

In the words of Godinez, “Westbrook stands only for the unremarkable proposition that when a

defendant seeks to waive his right to counsel, a determination that he is competent to stand trial is

not enough; the waiver must also be intelligent and voluntary before it can be accepted.” 509 U.S.

at 401–02. No one disputes that Patterson’s waiver was intelligent and voluntary here. Westbrook

is beside the point.

        We affirm.



                                                  8
Case No. 19-6187, United States v. Patterson




                                               9